DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/905,280, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-file application is titled “Novel P WFM For Semiconductor Device” and appears directed to subject matter completely unrelated to the subject matter of the present application.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Regarding claim 14, in line 3, “wherein tab” should be “wherein the tab”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0303629 (Lauf).
Regarding claim 1, Lauf discloses a spinal fixation system (10) comprising: an interbody (12) defining a locking aperture (60/61); and a plate (14) comprising a front surface (surface of plate 14 opposite interbody 12), a back surface (surface of plate 14 facing interbody 12), a locking projection (15) extending from the back surface (see Figs. 1 and 2), and at least one bone screw aperture (52) extending from the front surface to the back surface, wherein the locking projection is removably engaged with the locking aperture of the interbody such that the plate is removably coupled to the interbody (see paragraphs [0042] and [0043]; locking projection can be removed via compression of the arrow tip 19 and withdrawal of the projection from the interbody to, e.g., facilitate adjustment of the positioning of the interbody and plate).
Regarding claim 2, Lauf discloses wherein the interbody comprises a front surface (surface of interbody 12 facing plate 14, see Figs. 1 and 2) and a central 
Regarding claim 7, Lauf discloses wherein the at least one bone screw aperture comprises a plurality of bone screw apertures (52/56).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lauf in view of U.S. Patent Application Publication No. 2005/0085913 (Fraser).
Regarding claim 3, Lauf discloses wherein the locking aperture (60/61) is a first locking aperture, and wherein the locking projection (15) is a first locking projection.  Lauf fails to disclose wherein the interbody further comprises a second locking aperture, and wherein the plate further comprises a second locking projection that is removably engaged with the second locking aperture.  However, Fraser discloses a spinal fixation system (see Fig. 4A) including an interbody (110) and a plate (120), wherein the interbody comprises first and second locking apertures (144/138) and the plate includes first and second locking projections (124a/124b) that engage with the first and second In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Claims 4-6, 8-13, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lauf in view of U.S. Patent Application Publication No. 2016/0128746 (Dunaway).
Regarding claims 4-6, Lauf discloses wherein the plate further defines a locking cam aperture (53), wherein the spinal fixation system further comprises a locking cam (58) comprising a tab (58) (claim 4).  Lauf fails to disclose explicitly disclose the locking cam aperture extending from the front surface to the back surface of the plate, and the locking cam comprising a stem, and wherein the stem of the locking cam is removably positioned within the locking cam aperture (claim 4); wherein the front surface of the plate comprises a locking collar recess surrounding the locking cam aperture, wherein the locking cam further comprises a collar, and wherein the collar of the locking cam is positioned within the locking collar recess (claim 5); and further comprising a locking collar, wherein the locking collar is positioned within the locking collar recess and is configured to selectively engage the collar of the locking cam (claim 6).  However, Dunaway discloses a bone plate (100) wherein the plate defines a locking cam aperture (112) extending from a front surface of the plate to a back surface of the plate, the plate 
Regarding claim 8, Lauf discloses a spinal fixation system (10) comprising: an interbody (12) defining a locking aperture (60/61); a plate (14) comprising a locking projection (15) and defining a locking cam aperture (53); and a locking cam (58) comprising a tab (58), wherein the locking projection is removably engaged with the locking aperture (see paragraphs [0042] and [0043]; locking projection can be removed via compression of the arrow tip 19 and withdrawal of the projection from the interbody to, e.g., facilitate adjustment of the positioning of the interbody and plate).  
claim 9, Lauf discloses wherein the plate further defines at least one bone screw aperture (52) extending through the plate from a front surface of the plate to a back surface of the plate, and wherein the locking projection (15) extends outwardly from the back surface of the plate (see Figs. 1 and 2).
Regarding claim 10, Lauf discloses wherein the interbody comprises a front surface (surface of interbody 12 facing plate 14, see Figs. 1 and 2) and a central opening (30), wherein the locking aperture (60/61) extends from the front surface to the central opening (see paragraphs [0042] and [0043] and Figs. 1 and 9), and wherein the locking projection (15) is removably engaged with the locking aperture such that a locking rib (19) of the locking projection engages the interbody within the central opening (see paragraphs [0042] and [0043] and Fig. 1).
Regarding claim 11, Lauf discloses wherein the locking projection (15) comprises a stem (16), wherein the stem comprises a flex member (flexible members of 16/19 defined by slots 20, see Fig. 3 and paragraphs [0042] and [0043]), and wherein the flex member comprises a locking rib (19).
	Regarding claims 8- 13, Lauf fails to explicitly disclose the locking cam comprising a stem, wherein the stem of the locking cam is at least partially positioned within the locking cam aperture (claim 8); wherein the locking cam aperture extends from the front surface of the plate to the back surface of the plate (claim 9); wherein a front surface of the plate comprises a locking collar recess surrounding the locking cam aperture, wherein the locking cam further comprises a collar, and wherein the collar of the locking cam is positioned within the locking collar recess (claim 12); and further comprising a locking collar, wherein the locking collar is positioned within the locking 
Regarding claims 15, 17, and 18, Lauf discloses a plate (14) for a spinal fixation system (10), the plate comprising: a body (14) comprising a front surface (surface of plate 14 opposite interbody 12, see Figs. 1-7) and a back surface (surface of plate 14 facing interbody 12, see Figs. 1-7); a locking projection (15) extending outwardly from 
Lauf fails to explicitly disclose the locking cam aperture extending through the body from the front surface to the back surface (claim 15); further comprising a locking collar recess in the front surface of the body and surrounding the locking cam aperture (claim 17); wherein the locking collar recess further comprises at least one locking rib (claim 18).  However, Dunaway discloses a bone plate (100) wherein the plate defines a locking cam aperture (112) extending from a front surface of the plate to a back surface of the plate; wherein the front surface of the plate comprises a locking collar recess (114) surrounding the locking cam aperture (claim 17); and wherein the locking collar recess further comprises at least one locking rib (120/122) (claim 18).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to substitute the locking cam, locking cam aperture, locking collar recess, and locking collar configuration of Dunaway for the locking cam and locking cam aperture of Lauf in order to avoid the drawbacks of anti-backout screws and/or washers (see Dunaway, paragraph [0007]); to allow simple tools to operate the locking cam (see Dunaway, paragraph [0042]); and to prevent wear and breakage of the locking cam (see Dunaway, paragraph [0043]).
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lauf in view of Dunaway, and further in view of U.S. Patent Application Publication No. 2014/0066997 (Humphreys).
claims 14 and 19, Lauf in view of Dunaway fails to suggest wherein the front surface of the plate further comprises a locking cam recess at least partially surrounding the locking collar recess, and wherein tab of the locking cam is movable within the locking cam recess.  However, Humphreys discloses a bone plate (200), wherein the plate defines a locking cam aperture (123), wherein a front surface of the plate comprises a locking collar recess (126) partially surrounding the locking cam aperture, and wherein the front surface of the plate further comprises a locking cam recess (124) at least partially surrounding the locking collar recess, wherein the bone plate comprises a locking projection (160) including a tab (163/165), wherein the tab of the locking cam is movable within the locking cam recess (see Figs. 7 and 8).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the bone plate of Lauf in view of Dunaway to include a locking cam recess at least partially surrounding the locking collar recess, the tab of the locking cam movable within the locking cam recess as suggested by Humphreys in order to reduce the profile of the plate by keeping the locking cam coplanar with the front surface of the plate (see Figs. 1, 3, 7, and 8 of Humphreys) and prevent the locking cam from jutting out and damaging or irritating adjacent tissue while still allowing the locking cam to overhang adjacent bone screws and prevent the bone screws from backing out (see Fig. 8 of Humphreys).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lauf in view of Dunaway, and further in view of U.S. Patent No. 6,565,571 (Jackowski).
Regarding claim 16, Lauf discloses wherein the body (14) further comprises a perimeter surface between the front surface and the back surface (see lateral sides of .  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lauf in view of Dunaway, and further in view of Fraser.
Regarding claim 20, Lauf discloses wherein the locking projection (15) is a first locking projection.  Lauf in view of Dunaway fails to suggest wherein the plate further comprises a plurality of locking projections extending outwardly from the back surface.  However, Fraser discloses a spinal fixation system (see Fig. 4A) including an interbody (110) and a plate (120), wherein the interbody comprises first and second locking apertures (144/138) and the plate includes a plurality of locking projections (124a/124b) extending outwardly from a back surface of the plate, the projections engaging with the first and second locking apertures to couple the plate with the interbody (see paragraph [0052]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the plate of Lauf to include a plurality of locking projections (and a corresponding interbody to include a plurality of locking apertures) as suggested by Fraser in order to provide additional securing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 9,730,804 (Cowan) discloses a plate coupled to an interbody implant.
U.S. Patent No. 7,172,627 (Fiere) discloses a plate coupled to an interbody implant.
U.S. Patent No. 10,603,187 (Laubert) discloses a plate coupled to an interbody implant via a flexible projection in the rear of the plate.
U.S. Patent Application Publication No. 2008/0294262 (Levieux) discloses a plate coupled to an interbody implant via a flexible projection in the rear of the plate.
U.S. Patent Application Publication No. 2002/0147450 (LeHuec) discloses a bone plate with tool engagement notches in the perimeter of the plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773